 8:15-cr-00343-JFB-MDN Doc # 829 Filed: 08/12/20 Page 1 of 1 - Page ID # 5873




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,


                     Plaintiffs,                               8:15CR343


       vs.                                                       ORDER


DIONTE DORTCH,


                     Defendant.




      This matter is before the Court on defendant’s motion to reconsider, Filing No. 828,

this court Memorandum Order and Judgment, Filing Nos. 823 and 824. The Court has

reviewed defendant’s motion and finds it is without merit.

      THEREFORE, defendant’s motion to reconsider, Filing No. 828, is denied.

      Dated this 12th day of August, 2020.




                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge
